Appeal from a judgment of the County Court of Greene County (Lalor, J.), rendered January 11, 1994, convicting defendant upon his plea of guilty of the crimes of criminal possession of a controlled substance in the third degree and criminal sale of a controlled substance in the third degree.
*612As part of his plea of guilty to the crimes of criminal possession of a controlled substance in the third degree and criminal sale of a controlled substance in the third degree, defendant waived his right to appeal both the judgment of conviction and the sentence. Initially, defendant may not challenge the sufficiency of the waiver or the legality of the search since he pleaded guilty to the crimes before the suppression hearing and did not subsequently move to withdraw his plea or vacate the judgment of conviction. Nevertheless, were we to consider the merits of these claims, we would find that they are unpersuasive. Furthermore, we reject defendant’s assertion that the sentence as a second felony offender of 41/2 to 9 years in prison was harsh and excessive given that this sentence was agreed to pursuant to the negotiated plea and was within statutory parameters.
Cardona, P. J., Mercure, White, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.